EXHIBIT 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE CONTACTS: THOMAS H. POHLMAN CEO JOHN P. NELSON CFO (515) 232-6251 OCTOBER 12, 2007 AMES NATIONAL CORPORATION ANNOUNCES THIRD QUARTER 2 Net income for the third quarter of 2007 was $2,939,000, or $0.31 per share, a 15% increase above the $2,546,000 or $0.27 per share earned during the same period in 2006.The improvement in earnings can be attributed to higher net interest income which increased $325,000, as well as increases in trust revenues ($102,000) and securities gains ($207,000).Partially offsetting some of the income gains was higher non-interest expense primarily related to First National Bank’s new office in Ankeny, Iowa. For the three month periods ending September 30, 2007 and 2006, the Company’s annualized return on average assets was 1.39% and 1.25%, respectively.For the same periods, the annualized return on average equity was 10.69% and 9.36%, respectively.The net interest margin for the most recent quarter was 3.39% compared to 3.25% for the same quarter in 2006.The efficiency ratios for the quarter ending September 30, 2007 and 2006 were 54.02% and 52.80%, respectively. For the nine month period ending September 30, 2007, the Company earned net income of $8,287,000, or $0.88 per share, a 1% increase from net income of $8,223,000, or $0.87 per share, earned a year ago.Current year earnings were aided by an improving net interest margin which was 3.32% compared to 3.29% for the nine month period ending September 30, 2007 and 2006, respectively.This margin improvement increased net interest income for the current nine month period by $334,000 compared to the same period 2006.Favorable conditions in the equity markets allowed the Company to realize net security gains that were $597,000 over the previous year.Trust department income was also up over 2006 by $454,000 to $1,543,000. The Company’s annualized return on average assets was 1.31% and 1.34% with an annualized return on average equity of 9.92% and 10.08%, for the nine month periods ending September 30, 2007 and 2006, respectively.The efficiency ratio for the nine months ending September 30, 2007 and 2006 was 53.65% and 52.26%, respectively. Assets were $851 million as of September 30, 2007, a 4% increase over the $822 million posted a year ago.The increase in assets relates primarily to increased loan volume. Net loans were a record $458 million, an 8% increase over the $425 million posted one year ago.The commercial and commercial real estate loans accounted for most of the growth.The allowance for loan losses totaled $6,181,000 as of September 30, 2007 with net charged off loans of $245,000 recorded for the quarter ending September 30, 2007.This compares to an allowance for loan losses of $6,503,000 as of September 30, 2006 with net charged-off loans of $11,000 recorded for the quarter ending September 30, 2006.In addition to the allowance for loan losses, an additional reserve for off-balance sheet activities, primarily unfunded loan commitments, was funded during the third quarter with a provision of $233,000.This provision is included in non-interest expense. Deposits increased $1 million or 0.2% to $651 million as of September 30, 2007 compared to one year earlier as the result of an increase in time deposit balances of $100,000 or more. Long-term borrowings increased to $23,000,000 as of September 30, 2007 compared to $2,000,000 as of September 30, 2006. Long-term borrowings for 2007 were comprised primarily of repurchase agreements with maturities ranging from two to five years. Total stockholders’ equity totaled $112 million as of September 30, 2007 and was relatively unchanged from one year ago.The ratio of stockholders’ equity to total assets equaled 13% for September 30, 2007 and 14% for September 30, 2006. Company stock, under the symbol ATLO, is traded on the NASDAQ Capital Market and ranged in price from $19.06 to $21.70 during the third quarter of 2007 and closed at $20.37 on September 28, 2007. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Randall-Story State Bank, Story City; and United Bank & Trust, Marshalltown. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) September 30, September 30, ASSETS 2007 2006 Cash and due from banks $ 25,654,272 $ 18,014,733 Federal funds sold - 50,000 Interest bearing deposits in financial institutions 661,885 3,331,089 Securities available-for-sale 341,089,875 351,928,869 Loans receivable, net 457,864,361 424,848,430 Loans held for sale 754,433 591,185 Bank premises and equipment, net 13,719,670 11,913,843 Accrued income receivable 8,408,901 8,328,348 Other assets 3,139,478 2,895,230 Total assets $ 851,292,875 $ 821,901,727 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 71,653,364 $ 73,742,114 NOW accounts 145,788,086 150,119,248 Savings and money market 144,800,475 149,674,765 Time, $100,000 and over 108,556,497 92,706,421 Other time 180,181,480 183,418,287 Total deposits 650,979,902 649,660,835 Federal funds purchased and securities sold under agreements to repurchase 55,232,215 49,069,784 Other short-term borrowings 3,361,535 2,272,894 Long-term borrowings 23,000,000 2,000,000 Dividends payable 2,545,987 2,450,503 Deferred income taxes - 717,188 Accrued expenses and other liabilities 4,555,396 3,954,891 Total liabilities 739,675,035 710,126,095 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares;9,429,580 and 9,425,013 shares issued and outstanding at September 30, 2007 and September 30, 2006, respectively 18,859,160 18,850,026 Additional paid-in capital 22,588,691 22,498,904 Retained earnings 66,506,883 65,586,270 Accumulated other comprehensive income, net unrealized gain on securities available-for-sale 3,663,106 4,840,432 Total stockholders' equity 111,617,840 111,775,632 Total liabilities and stockholders' equity $ 851,292,875 $ 821,901,727 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest and dividend income: Loans $ 8,062,624 $ 7,504,606 $ 23,500,424 $ 22,064,447 Securities Taxable 2,322,438 2,320,638 6,981,845 6,488,712 Tax-exempt 1,218,921 1,045,124 3,603,235 3,121,681 Federal funds sold 2,132 40,918 181,523 144,911 Dividends 397,137 353,659 1,171,687 1,052,437 Total interest income 12,003,252 11,264,945 35,438,714 32,872,188 Interest expense: Deposits 5,232,913 5,111,121 16,041,795 14,515,383 Other borrowed funds 789,136 497,354 1,804,055 1,097,577 Total interest expense 6,022,049 5,608,475 17,845,850 15,612,960 Net interest income 5,981,203 5,656,470 17,592,864 17,259,228 Provision (credit) for loan losses (264,131 ) 45,859 (110,527 ) (227,371 ) Net interest income after provision (credit) for loan losses 6,245,334 5,610,611 17,703,391 17,486,599 Non-interest income: Trust department income 438,383 336,207 1,543,048 1,089,285 Service fees 479,930 474,633 1,383,137 1,379,684 Securities gains, net 537,969 330,827 1,444,047 846,135 Gain on sale of loans held for sale 241,548 173,163 539,652 457,150 Merchant and ATM fees 143,859 127,108 426,144 403,328 Gain on foreclosure of real estate — 10,734 — 482,203 Other 146,284 118,701 430,943 404,894 Total non-interest income 1,987,973 1,571,373 5,766,971 5,062,679 Non-interest expense: Salaries and employee benefits 2,480,547 2,341,368 7,543,814 7,128,646 Data processing 535,527 541,865 1,643,884 1,624,142 Occupancy expenses 344,227 294,113 965,715 891,991 Off-balance sheet provision 233,000 — 233,000 — Other operating expenses 711,887 639,067 2,146,260 2,024,029 Total non-interest expense 4,305,188 3,816,413 12,532,673 11,668,808 Income before income taxes 3,928,119 3,365,571 10,937,689 10,880,470 Income tax expense 989,580 819,999 2,650,706 2,657,713 Net income $ 2,938,539 $ 2,545,572 $ 8,286,983 $ 8,222,757 Basic and diluted earnings per share $ 0.31 $ 0.27 $ 0.88 $ 0.87 Declared dividends per share $ 0.27 $ 0.26 $ 0.81 $ 0.78
